DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claims 1  and 5 recite the limitation "the air cooling conduit" in lines 14, 18 respectively.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims  1, 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leithner (DE 3543833 A1).
 	For claim 1, Leithner discloses a method of exhausting air 53, 68 from a building with a rooftop 12 exhaust system10, 20, 20’ comprising a housing 14, 16, 17, 18, a motor 32, a shroud 36 at least partially encompassing the motor 32 (Figs. 1-3), and a fan 29 directly driven by the motor 32 and wherein the motor 32, shroud and fan 29 are generally disposed in the housing 14, 16, 17, 18 (Figs. 1-3), the method comprising: driving the fan 29 and inducing exhaust air 68 to move from the building (Figs. 1-3, at 12) through the housing 14, 16, 17, 18 and out an outlet (Figs. 1-3, at 10, 20, 20’) of the rooftop exhaust system 10, 20, 20’; generating a negative pressure in a zone (Figs. 1-3, zone between  56 and 41) that lies on an upstream side of the fan 29 (Figs. 1-3, see air flow arrow indicated by 54) and adjacent an opening 42 provided in the shroud 36; wherein the negative pressure induces outside cooling air 54 to enter one or more air cooling inlets (Figs. 1-3, on 14 where conduits 33 enter the housing 14) formed in the housing 14; directing the cooling air 54 from the air cooling inlet in the housing 14 to one or more conduits 33 extending through the housing 14 and between the air cooling inlet (Figs. 1-3, where conduits 33 connect to housing 14) in the housing 14 and one or more air cooling inlets (Figs. 1-3, where conduits 33 connect to shroud 36) formed in the shroud 36; directing the cooling air 54 from the air cooling conduit 33 through the air cooling inlet of the shroud 36 and into and through the shroud 36 (Figs. 1-3); cooling the motor 32 within the shroud 36 by contacting the motor 32 with the cooling air 54 passing through the shroud 36 (Figs. 1-3); discharging the cooling air 54 from the shroud36  through the opening 42; and after discharging the cooling air from the shroud 36, mixing the cooling air 54 with the exhaust air 53, 68 (Figs. 1-3).  
For claim 3, Leithner discloses wherein the exhaust air 53, 68 passes around and outside of the shroud 36 and wherein substantially no exhaust air directly contacts the motor 32 (Figs. 1-3).  
For claim 4, Leithner discloses a rooftop 12 exhaust system 10, 20, 20’ for exhausting exhaust air 53, 68 from a building comprising: a housing 14, 16, 17, 18 having one or more side walls (Figs. 1-3) and configured to be mounted on the roof 12 of the building; a motor 32 mounted in the housing; a direct drive fan 29 operatively connected to the motor 32 for inducing the exhaust air 53, 68 to flow into an inlet end 11 of the housing and through the housing; a shroud 36 disposed in the housing and extending at least partially around the motor 32 and configured to generally isolate the motor 32 from exhaust air 53, 68 passing from the building through the housing; the shroud 36 is generally enclosed except for an open top 42 (top is relative term, as shown in Figs. 1-3, while view from 20 towards 12, opening 42 is considered as open top of shroud 36) that faces the fan 29; one or more air cooling inlets (Figs. 1-3, not numbered, on shroud sidewall where cooling air 54 enters the shroud 36) formed in the shroud 36; one or more air cooling inlets (Figs. 1-3, not numbered, on housing sidewall where cooling air 54 enters the housing 14) formed in the side wall of the housing 14; one or more air cooling conduits 33 connected between the air cooling inlet formed in the shroud and the air cooling inlet formed in the housing (Figs. 1-3); wherein the fan 29 is configured to generate a negative pressure zone (Figs. 1-3, zone between 29 and 41,42 on an upstream side of the fan 29 and by virtue of the negative pressure zone, the fan 29 is configured to induce cooling air 54 to flow from outside of the building into the air cooling inlet in the housing 14 , through the air cooling conduit 33 and into and through the shroud 36 where the cooling air cools the motor 32; and wherein the rooftop 12 exhaust system 10, 20, 20’ is configured to discharge the cooling air 54 from the open top 42 of the shroud 36 where the cooling air 54 mixes with the exhaust air 53,68 (Figs. 1-3).  
Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leithner (DE 19632527 A1).
 	Leithner discloses a rooftop exhaust system 50 for exhausting exhaust air from a building comprising: a housing 12 having one or more side walls (Fig. 1, at 12) and configured to be mounted on the roof of the building; a motor 18 mounted in the housing 12; a direct drive fan 22 operatively connected to the motor 18 for inducing the exhaust air 24 to flow into an inlet end (Fig. 1, right end of 12) of the housing 12 and through the housing 12; a shroud 14 disposed in the housing 12 and extending at least partially around the motor 18 and configured to generally isolate the motor 18 from exhaust air 24 passing from the building through the housing 12; the shroud 14 is generally enclosed except for an open top 32 that faces the fan 22; one or more air cooling inlets (Fig. 1, not numbered, opening on sidewall of shroud 14 where cooling air 60 enters the shroud 14) formed in the shroud 14; one or more air cooling inlets (Fig. 1, not numbered, on housing 14 sidewall where cooling air 60 enters the housing 14) formed in the side wall of the housing 14; one or more air cooling conduits 48 connected between the air cooling inlet formed in the shroud 14 and the air cooling inlet formed in the housing 12 (Fig. 1); wherein the fan 22 is configured to generate a negative pressure zone (Fig. 1, zone between 32 and 22) on an upstream side of the fan 22 and by virtue of the negative pressure zone, the fan 22 is configured to induce cooling air 60 to flow from outside of the building into the air cooling inlet in the housing 12, through the air cooling conduit 48 and into and through the shroud 14 where the cooling air cools the motor 18; and wherein the rooftop exhaust system 10 is configured to discharge the cooling air 60 from the open top 32 of the shroud 14 where the cooling air 60 mixes with the exhaust air 24 (Fig. 1).  As for the limitations, “A rooftop exhaust system for exhausting exhaust air from a building” in line 1 of claim 4, “configured to be mounted on the roof of the building” in lines 2-3 of claim 1, “configured to generally isolate the motor from exhaust air passing from the building through the housing” in lines 8-9 of claim 4, “configured to generate a negative pressure zone” in line 15 of claim 4, “configured to induce cooling air to flow from outside of the building into the air cooling inlet in the housing” in lines 16-17 of claim 4, “configured to discharge the cooling air from the open top of the shroud where the cooling air mixes with the exhaust air” in lines 19-20 of claim 4, they are viewed as functional or intended use limitations. As MPEP 2114 states, “[a] claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim”. In this case, the limitations above do not add any structural limitations to the claim and  Leithner discloses all the structural limitations. Additionally while not disclosed, the exhaust system 10 of Leithner is capable of being used for exhausting air from a building, the housing 14 of Leithner is capable of being mounted on the roof of the building; The fan 22 is capable to generate a negative pressure zone on an upstream side of the fan and to induce cooling air to flow from outside of the building into the air cooling inlet in the housing. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Leithner (DE 3543833 A1) in view of Leithner (DE 19632527 A1).
 	The method of Leithner (‘833) as above includes all that is recited in claim 2 except for wherein the shroud includes a side wall structure that extends around the motor and a bottom that lies underneath the motor; and wherein the opening is formed in the top of the shroud and faces the fan.  Leithner (‘527) discloses an exhaust system comprising a housing 12, a motor 18, a shroud 14 at least partially encompassing the motor 18, and a fan directly driven by the motor 18 and where the motor 18, shroud 14 and fan 22 are generally disposed in the housing 12 (Fig. 1). Wherein the shroud 14 includes a side wall structure (Fig. 1) that extends around the motor 18 and a bottom 26 that lies underneath the motor 18; and wherein the opening 32 is formed in the top of the shroud 14 and faces the fan 22.  Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the method of Leithner (‘833) to substitute the shroud includes a side wall structure that extends around the motor and a bottom that lies underneath the motor; and wherein the opening is formed in the top of the shroud and faces the fan of Leithner (‘527) for the shroud, motor, and fan of Leithner (‘833) in order to flow the cooling air thru the shroud around the motor with minimum restriction to improve the motor cooling efficiency. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Leithner (DE 3543833 A1) in view of So (US 2010/0297928) and Jeong (KR 101127379 B1).
 	Leithner discloses a method of exhausting air from a building with a rooftop exhaust system 10, 20, 20’ comprising a housing 14, 16, 17, 18, a motor 32, a shroud 36 at least partially encompassing the motor 32, and a fan 29 directly driven by the motor 32 and wherein the motor 32, shroud 36 and fan 29 are generally disposed in the housing 14, 16, 17, 18, the method comprising: driving the fan 29 and inducing air 53, 68 to move from the building through the housing 14, 16, 17, 18 and out an outlet in the rooftop exhaust system 10, 20, 20’; wherein running the motor include: generating a negative pressure in a zone (Figs. 1-3, zone between 41, 42 and 29) that lies on an upstream side of the fan 29 and adjacent an opening 42 provided in the shroud 36; wherein the negative pressure induces outside cooling air 54 to enter one or more air cooling inlets formed in the housing 14 (Figs. 1-3); directing the cooling air 54 from the cooling air inlet in the housing 14 too one or more cooling conduits 33 extending through the housing 14 and between the air cooling inlet in the housing 14 and one or more air cooling inlets formed in the shroud 36 (Figs. 1-3); directing the cooling air 54 from the air cooling conduit 33 through the air cooling inlet of the shroud 36 and into and through the shroud 36; cooling the motor 32 within the shroud 36 by contacting the motor 32 with the cooling air 54 passing through the shroud 36; discharging the cooling air 54 from the shroud 36 through the opening 42 in the shroud 36; and wherein the discharged cooling air 54 from the shroud 36 mixes with the air 53, 68 being exhausted by the exhaust system 10, 20, 20’ (Figs. 1-3). However, Leithner does not disclose exhausting smoke from a building fire; and as the building burns, running the motor continuously when the motor is exposed to a temperature of up to 572°F and running the motor for a period of four hours or less when the motor is exposed to a temperature of 573°F to 1000°F. So teaches using a controller to control a building ventilation system (abstract) by detecting a fire (paragraph [0014]). So teaches that a temperature sensor can be used to monitor air temperature and turn off the motor based on detecting a fire (paragraphs [0053], [0064]). Jeong discloses that the motor becomes high enough to exceed the critical temperature in about two hours in a high temperature environment of about 300°C, so that damage or failure occurs (last paragraph of Background-Art). As So teaches providing a means for controlling an exhaust unit having a temperature sensor during a fire and turning it off and Jeong teaches the motor damage or failure occurs in about two hours when the motor is in high temperature environment of about 300°C (i.e. 572°F), it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the method of Leithner to exhaust smoke from a building fire; and as the building burns, running the motor continuously when the motor is exposed to a temperature of up to 572°F and running the motor for two hours when the motor is exposed to a temperature of 573°F to 1000°F in order to prevent motor from damage or failure. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lowell (US 3,199,774), Christie (US 2,516,184), Coppus (US 1,858,581) all disclose an exhaust system using ambient air to cool fan motor. Bordas (FR 3012540 A1) disclose a smoke extraction fan be able to operate for two hours at a temperature of 400°C.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY